CaSe 8-18-78630-|38 DOC 1-6 Filed 12/31/18 Entered 12/31/18 12234:51

Fi|| ln this information to identify your case:

Levin Mauricio ArtolaCa.nalcs . _ _ l.cvin
mme Checl< if this ls;

 

Flrst Narne Mldd|e Name Las'. Name

oebtorz l:l An amended ming

(Spcuse,ithllng) rim umw M>nd:. umw Las:Numa
[:.l A supplement showing postpetition chapter 13
expenses as of the following date:

 

Eastcrn Distn»c‘ opch Ycrk
{State)

C(;lfa:e nu;nber MM f DD! YYY‘/
‘an

United States Bankruptcy Courtfor the;

 

 

Official Form 106J
Schedu|e J: Your Expenses ms

Be as complete and accurate as possibie. lf two married people are f|llng together, both are equally responsible for supplying correct
information. |f more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

mscrlbe Your Househo|d

1. ls this a joint case?

 

XJ No. so to line 2.
\;\ ¥es. Does Debtor 2 live in a separate household?

n No
l:] Yes‘ Debtor 2 must tile Oftlcial Form 106J-2, Expenses for Separate Househo.'o' of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? [] NO
Dependent‘s relationship to Dependent's Does dependent live
Do not|ist Debtor1 and X:l Yes. Fi|| out this information for Deb\°\"l°r D°bl°rl 399 ' With you'?
DebtorZ. each dependent .......................... [___l
Do not state the dependents' S°“ ll XJ NO
names. Yes
Daughlcr 15 m NO
)Cl Yes
|;l No
l;] Yes
l:l No
m Yes
n No
i:l Yes
3. Do yourexpenses include m NG

expenses of people other than n
__yourse|f and your dependents? YES

m Estimate Your Ongolng Monthly Expenses

Estimate your expenses as of your bankruptcy t“ll|ng date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. lf this is a supplemental Scheo'ule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedu!s l': Your.lncome (Oflicia| Form 106|.) _YO“" B¥PGHSBS
4. The rental or home ownership expenses for your residence. include Hrst mortgage payments and 81,9]5_00
any rent for the ground or iot. 4_

lf not included in line 4:

4a Real estate taxes 4a. 3
411 Property. homeowner’s. or renter's insurance 4b. 5
4c. Home maintenance, repair, and upkeep expenses 4c. S
4d. Homeownefs association or condominium dues 4d. 3

OiHcial Form 106J Sohedule J: Your Expenses page 1

Debtor 1

10.
'11.

112.

13.
14.

15.

16.

`17.

18.

19.

20.

_20¢~_!*.°"1¢9“¢!“§ associate °f wndemi"iu,m ¢u_e_~°»

Ofticial Form 106J

CaSe 8-18-78630-|38 DOC 1-6 Filed 12/31/18 Entel’ed 12/31/18 12234:51

Artola Canales

LestNorne

Levin Meuricio
Middla m

 

FWNI¢M

. Addltiona| mortgage payments for your residence, such as home equity loans

. Utl|ltles:

Sa. E|ectricity, heat. natural gas
sb. Water, sewer. garbage collection

sc. Telephone, cell phone. intemetl satellite, and cable services

 

6cl. Other. Specify:

. Food and housekeeping supplies
. Chlldcare and children's education costs

. Clothing, laundry, and dry cleaning

Persona| care products and services
Medlcal and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, rscreatlon, newspapers, magazines, and books

Charltahle contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insuranoe. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehic|e 1
17b. Car payments for Vehicie 2
17c. Other. Specify:
11d. Other. Specify:

 

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5. Schedule I, Your Income (Oiflclal Form 106i).

Other payments you make to support others who do not live with you.
Spe‘._’ify_chi|d support

Other real property expenses not lnciuded in lines 4 or 5 of this form or on Schedule l: Your Income.

zoa. Mortgages on other property

20b. Rea| estate taxes
20¢:. Property, homeowners or renter‘s insurance

20d. Maintenance, repair. and upkeep expenses

Schedule J: Your Expenses

Case number umw

Levin

Sb.
Sc.
6d.

10.
11.

12.
13.
14.

15a.
15b.
15c.
15d.

16.

17a.
17b.
17a.

17d.

18.

19.

203.
20b.
206.
20d.
202

1`~:';" Your expenses “ j ` ' " '

 

 

$

§55.00
$130.00

s157.00

 

5150.00

s130.00

 

 

§0.00
$169.00
§83.00

 

mm

 

936)

 

 

$600.00

$MMGHM

page 2

CaSe 8-18-78630-|38 DOC 1-6 Filed 12/31/18 Entel’ed 12/31/18 12234:51

Debwr 1 Mauricio Artola Canaies
th Narm Middle Nm'ne Last Narno

 

21. Other. Specify:

 

22. Calcuiate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthiy expenses for Debtor 2). if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule l.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

Case number tamm

21.

223.

22b.

22c.

233.

23b,

23c.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

30 No.

+$

 

 

$4,469.00

$
$4,469.00

 

§,765.00

_ 51,469.00

 

 

§704.00

 

 

m ¥es. Expiain here:

 

 

thciai Form 106J Schedule J: Your Expenses

page 3

 

 

 

